Citation Nr: 0605120	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-29 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability (to include schizoaffective disorder).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty for training from September 
1998 to February 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for 
schizoaffective disorder.  

In August 2005, the veteran testified at hearing before the 
undersigned Veterans Law Judge, and the transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
additional evidentiary development is necessary.

It is noted at the outset that the record contains an August 
2002 VA Form 119 on which a military records specialist 
indicated that all avenues to obtain the veteran's service 
medical records had been exhausted.  

A review of the record reveals that the veteran may be 
receiving government disability benefits (via a May 2003 
treatment note from Plateau Mental Health Center), and any 
such records should be obtained.  See Lind v. Principi, 3 
Vet. App. 493 (1992).  Additionally, the RO should obtain any 
outstanding treatment records from the Carthage General 
Hospital, which indicated (in a November 2004 letter) that it 
had recent treatment records concerning the veteran.  

Also, in support of his claim, the veteran submitted an 
August 2004 statement from Richard Rutherford, M.D., who 
stated that the veteran suffered from schizo-affective 
disorder.  A May 2005 statement from Chip Fountain, M.D., 
however, indicated that the veteran had a current diagnosis 
of bipolar I disorder, most recent episode mixed, severe with 
psychotic features.  Because the Board cannot generate its 
own medical conclusions for use in adjudication, see, e.g., 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the veteran 
should undergo a VA examination for the purpose of clarifying 
the nature of his psychiatric disability.  

Moreover, the facts of the veteran's case have raised a 
question of whether a psychiatric disorder pre-existed 
military service, and if so, whether military service 
aggravated such disability.  The VA examination report should 
address that issue as well.  

Accordingly, this matter is remanded to the RO for the 
following:

1.  The RO should attempt to obtain 
treatment records from Carthage General 
Hospital (as identified in a November 
2004 letter of record).

2.  The RO should attempt to obtain the 
veteran's service personnel records from 
the NPRC.

3.  The RO should attempt to obtain any 
Social Security Administration records 
concerning the veteran.

4.  After the preceding directives have 
been fulfilled, and any additional 
records are added to the claims file, the 
veteran should undergo a VA examination, 
with claims file review.  The examiner 
should clarify the diagnosis of a current 
psychiatric disability.  Next, based upon 
a historical assessment of evidence of 
record (particularly various private 
treatment records), the examiner should 
opine whether a current psychiatric 
disorder pre-existed military service, 
and if so, whether that same disorder was 
"aggravated" by active duty for 
training (i.e., did the psychiatric 
disability permanently increase in 
severity?).  If any identified increase 
in disability during service was due to 
the natural progress of the disease, the 
examiner should specifically indicate as 
such.  The examiner should provide a 
rationale for any opinion.  

5.  After completion of the above, the RO 
should review the record and readjudicate 
the issue of service connection for a 
psychiatric disability (including schizo-
affective disorder).  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


